USCA11 Case: 21-10145    Date Filed: 06/21/2021   Page: 1 of 7



                                                          [DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 21-10145
                         Non-Argument Calendar
                       ________________________

                   D.C. Docket No. 1:20-cr-20016-BB-1



UNITED STATES OF AMERICA,

                                                     Plaintiff-Appellee,

                                 versus

MARIO DONELL FRAZIER,

                                                     Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                              (June 21, 2021)

Before JILL PRYOR, LUCK, and LAGOA, Circuit Judges.

PER CURIAM:
          USCA11 Case: 21-10145       Date Filed: 06/21/2021    Page: 2 of 7



      Mario Frazier appeals his 180-month total sentence following his

convictions for possession with intent to distribute a controlled substance and

possession of a firearm by a convicted felon. The government moves for summary

affirmance of the district court’s judgment and for a stay of the briefing schedule,

arguing that the district court properly determined that Frazier’s prior drug and

attempted robbery convictions qualified him for an enhanced sentence pursuant to

the Armed Career Criminal Act (“ACCA”).

      Summary disposition is appropriate either where time is of the essence, such

as “situations where important public policy issues are involved or those where

rights delayed are rights denied,” or where “the position of one of the parties is

clearly right as a matter of law so that there can be no substantial question as to the

outcome of the case, or where, as is more frequently the case, the appeal is

frivolous.” Groendyke Transp., Inc. v. Davis, 406 F.2d 1158, 1162 (5th Cir. 1969).

      We review de novo whether a conviction qualifies as a serious drug offense

or violent felony under the ACCA. United States v. White, 837 F.3d 1225, 1228

(11th Cir. 2016); United States v. Seabrooks, 839 F.3d 1326, 1338 (11th Cir.

2016). Under the prior panel precedent rule, however, we are bound to follow a

prior panel’s holding unless and until it is overruled or undermined to the point of

abrogation by an opinion of the Supreme Court or of this Court sitting en banc.

United States v. Archer, 531 F.3d 1347, 1352 (11th Cir. 2008). Further, we will


                                          2
          USCA11 Case: 21-10145       Date Filed: 06/21/2021   Page: 3 of 7



disregard a sentencing error as harmless if it does not affect the defendant’s

guideline range or sentence. See United States v. Brown, 805 F.3d 1325, 1328

(11th Cir. 2015).

      Under the ACCA, a defendant convicted of being a felon in possession of a

firearm under § 922(g) who has at least three prior convictions “for a violent felony

or a serious drug offense, or both, committed on occasions different from one

another,” is subject to an enhanced statutory penalty. 18 U.S.C. § 924(e)(1). The

ACCA defines a “serious drug offense,” in part, as a state offense “involving

manufacturing, distributing, or possessing with intent to manufacture or distribute,

a controlled substance” with a statutory maximum penalty of at least ten years’

imprisonment. Id. § 924(e)(2)(A)(ii). In determining whether a conviction qualifies

as a serious drug offense, we apply the categorical approach to indivisible statutes

and the modified categorical approach to statutes that are divisible into alternative

crimes. Spaho v. U.S. Att’y Gen., 837 F.3d 1172, 1177 (11th Cir. 2016). Under the

modified categorical approach, we may consult a limited class of documents,

including indictments, to determine which alternative formed the basis of the

defendant’s prior conviction, and then we apply the categorical approach and

compare the elements of the crime of conviction to the elements of the generic crime.

Id. (quotation marks omitted).




                                          3
          USCA11 Case: 21-10145         Date Filed: 06/21/2021    Page: 4 of 7



      A violent felony, in turn, is defined as any crime punishable by a term of

imprisonment exceeding one year that: (1) has as an element the use, attempted use,

or threatened use of physical force against the person of another; or (2) is burglary,

arson, or extortion, involves use of explosives, or otherwise involves conduct that

presents a serious potential risk of physical injury to another. Id. § 924(e)(2)(B).

The first prong of this definition is referred to as the “elements” clause, the first part

of the second prong contains the “enumerated crimes” clause, and the latter part of

the second prong contains the “residual” clause. See United States v. Owens, 672

F.3d 966, 968 (11th Cir. 2012). However, in Johnson v. United States, 135 S. Ct.

2551 (2015), the Supreme Court struck down as unconstitutionally vague the

ACCA’s residual clause. Id. at 2563.

      As relevant here, § 893.13 provides that “a person may not sell, manufacture,

or deliver, or possess with intent to sell, manufacture, or deliver, a controlled

substance.” Fla. Stat. § 893.13(1)(a). We have concluded, in an immigration

context, that § 893.13(1)(a) is divisible. Spaho, 837 F.3d at 1177. Further, we have

held that an offense under § 893.13(1) is a serious drug offense under the ACCA.

United States v. Smith, 775 F.3d 1262, 1268 (11th Cir. 2014). In Shular v. United

States, the Supreme Court unanimously affirmed our ruling that had relied on Smith

to conclude that a violation of § 893.13 constituted a serious drug offense under the

ACCA. 140 S. Ct. 779, 784 (2020). In affirming, the Supreme Court rejected the


                                            4
          USCA11 Case: 21-10145        Date Filed: 06/21/2021    Page: 5 of 7



defendant’s contention that his prior convictions under § 893.13(1)(a) did not qualify

as serious drug offenses under the ACCA because the statute did not include a mens

rea requirement. Id. at 787. Rather, it held that a serious drug offense under the

ACCA required only that the state offense involve the conduct specified in the

federal statute, not that the state offense match certain generic offenses. Id. at 782,

787.

       Additionally, Florida’s robbery statute defines the offense of robbery as “the

taking of money or other property . . . from the person or custody of another, with

intent to either permanently or temporarily deprive the person or the owner of the

money or other property, when in the course of the taking there is the use of force,

violence, assault, or putting in fear.” Fla. Stat. § 812.13(1). In Lockley, we

concluded that attempted robbery under § 812.13 was “categorically a crime of

violence” under U.S.S.G. § 4B1.2.        See Lockley, 632 F.3d at 1246 (internal

quotations omitted). First, we determined that a Florida robbery qualified under the

enumerated offenses clause, noting that “robbery” was listed in the guideline

commentary and the elements of § 812.13(1) mirrored the generic definition of

robbery almost exactly. Id. at 1242-44. Second, we concluded that “[t]he bare

elements of § 812.13(1) also satisf[ied] the elements . . . [clause] of” § 4B1.2(a). Id.

at 1245. Specifically, we noted that § 812.13(1) required either the use of force,

violence, a threat of imminent force, or some act that puts the victim in fear of death


                                           5
          USCA11 Case: 21-10145       Date Filed: 06/21/2021    Page: 6 of 7



or great bodily harm and, therefore, it had, “as an element, the use, attempted use, or

threatened use of physical force against the person of another.” Id. (internal

quotations omitted). Further, we stated that it was “inconceivable that any act which

causes the victim to fear death or great bodily harm would not involve the use or

threatened use of physical force.” Id.

      Further, we have determined that Lockley was binding on the question of

whether a § 812.13(1) robbery conviction categorically qualifies as a violent felony

under the ACCA. See United States v. Fritts, 841 F.3d 937, 940-42 (11th Cir. 2016).

Accordingly, in Fritts, we held that a Florida armed robbery conviction under §

812.13(1) categorically qualifies as a violent felony under the ACCA’s elements

clause. Id. at 942-44. We have also concluded that, in light of binding precedent,

Florida attempted robbery is categorically a violent felony under the ACCA’s

elements clause. United States v. Joyner, 882 F.3d 1369, 1379 (11th Cir. 2018).

Notably, in 2019, the Supreme Court affirmed our holding that robbery under

§ 812.13, categorically qualified as a violent felony under the ACCA’s elements

clause. See Stokeling v. United States, 139 S. Ct. 544, 549-50 (2019).

      Here, we grant the government’s motion for summary affirmance because it

is correct as a matter of law. The district court properly concluded that Frazier’s

three prior Florida drug convictions under § 893.13 qualified as predicate offenses

to support an enhancement under the ACCA. For example, his argument that his


                                          6
             USCA11 Case: 21-10145       Date Filed: 06/21/2021   Page: 7 of 7



1995 and 1999 convictions under § 893.13(1) did not constitute serious drug

offenses is presently foreclosed by Smith.           See Smith, 775 F.3d at 1268.

Additionally, even though Frazier argues that his 1994 conviction does not qualify

as a valid ACCA predicate because the statute included the act of purchasing, we

have held that § 893.13(1) is divisible and his original charging documents indicate

that he was charged with selling or delivering heroin. See Spaho, 837 F.3d at 1177.

Thus, Frazier’s argument that his 1994 Florida drug conviction under § 893.13(1)

did not constitute a serious drug offense is also foreclosed by Smith. See Smith, 775

F.3d at 1268. Consequently, because Frazier’s three prior Florida drug convictions

were valid predicate offenses under the ACCA, we decline to address his argument

that his prior Florida armed robbery conviction did not qualify as a valid ACCA

predicate.

      Therefore, because the government’s position is correct as a matter of law, we

GRANT the government’s motion for summary affirmance.                  See Groendyke

Transp., Inc., 406 F.2d at 1162. Accordingly, we DENY the accompanying motion

to stay the briefing schedule as moot.




                                             7